Citation Nr: 0434242	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia.

2.  Entitlement to an earlier effective date for the grant of 
service connection for geniculate neuralgia.

3.  Entitlement to a separate initial compensable evaluation 
for geniculate neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1985.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) decisions dating from January 2002.

A historical review of the record shows that in a September 
1993, rating decision the RO granted service connection for 
otitis media with right ear pain, evaluated as noncompensable 
under Diagnostic Code 6201-6100 from May 1, 1990.  

During the course of the present appeal, the veteran 
essentially claimed entitlement to service connection for 
trigeminal neuralgia and geniculate neuralgia.  

A June 2003 VA neurologic examination undertaken in 
connection with the veteran's claim shows that the medical 
examiner reviewed the veteran's claims file.  Following 
examination of the veteran and review of the claims file, the 
medical examiner opined that the findings confirmed the 
presence of geniculate neuralgia, possibly due to traumatic 
injury in service.

In an October 2003 statement of the case (SOC), the RO 
confirmed and continued the denial of service connection for 
trigeminal neuralgia.  Rather than undertake a formal rating 
decision, the RO was noted in the SOC to have essentially 
conceded that the competent medical evidence supported the 
grant of service-connection for geniculate neuralgia, as it 
was considered to be associated with and part of the service-
connected ear disability, evaluated as noncompensable 
effective May 1, 1990.  

In March 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board, in Washington, 
DC.  The hearing transcript is on file.  At the hearing, the 
veteran and her representative essentially noted that the 
remaining issue on appeal for service connection benefits was 
the certified issue of entitlement to service connection for 
trigeminal neuralgia.

Also, the veteran and her representative essentially gave 
notice of disagreement (NOD) to the apparent effective date 
of May 1, 1990, for the grant of service connection for 
geniculate neuralgia, claiming entitlement to an earlier 
effective date retroactive to 1986.  Moreover, it was argued 
that the veteran's geniculate neuralgia warranted a separate 
initial compensable evaluation in accordance with the 
schedular criteria for rating diseases of the cranial nerves.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a NOD is filed, but a statement 
of the case (SOC) has not been issued, the Board must remand 
the claim to the RO to direct that a statement of the case be 
issued.  

The issues of entitlement to an earlier effective date for 
the grant of service connection for geniculate neuralgia and 
entitlement to a separate initial compensable evaluation for 
geniculate neuralgia are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The competent medical evidence, including diagnostic studies 
fails to objectively demonstrate the presence of a trigeminal 
neuralgia process in active duty or currently.





CONCLUSION OF LAW

Trigeminal neuralgia was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's voluminous service medical records with 
diagnostic studies for right facial/ear pain are silent for 
an associated trigeminal neuralgia process.

The extensive postservice private and VA medical evidence 
dating from approximately August 1986 through June 2003, is 
silent for an objectively demonstrated trigeminal neuralgia 
process.

A June 2003 VA neurology examination was undertaken to 
specifically determine the nature and extent of any 
underlying neurologic disease processes associated with the 
veteran's right facial/ear pain symptoms in service, 
including trigeminal neuralgia.  Based on a review of the 
examination findings and claims file, the medical specialist 
noted that the pertinent findings supported the presence of 
neurologic disability other than trigeminal neuralgia.  

In March 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge in Washington, DC.  The 
hearing transcript is on file.  The veteran essentially 
described the pertinent ongoing symptoms and manifestations 
of neurologic disability since active duty.




Criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110, 1131 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is other organic diseases of the nervous 
system, service connection may be granted if manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2001, the RO formally notified the veteran of the VCAA 
of 2000 with respect to the issue of entitlement to service 
connection for trigeminal neuralgia on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of her responsibilities if she wanted 
such evidence to be obtained by VA.  Id.  She was notified to 
send in all the evidence she had in her possession.  
Additional medical evidence was received, including a special 
June 2003 VA neurology examination report with nexus opinion.  
The RO confirmed and continued the denial of the veteran's 
claim of service connection for trigeminal neuralgia.  The 
case was forwarded to the Board for appellate review.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given in May 
2001, prior to the initial January 2002 VARO rating decision.  
The content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and  to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim on 
appeal.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.  In this case, VCAA 
requirements have been fully satisfied.


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).   

The veteran claims/argues, in substance, that her right 
facial/ear pain in active service represented the onset of a 
trigeminal neuralgia process.

The veteran's voluminous service medical records with 
diagnostic studies are completely silent for a trigeminal 
neuralgia process.  Significantly, the extensive postservice 
medical evidence, including a June 2003 VA neurology 
examination report with review of the veteran's claims file 
fails to objectively demonstrate the presence of a trigeminal 
neuralgia process, currently.

In view of the absence of any current identifiable trigeminal 
neuralgia disability, service connection for such claimed 
disability may not be granted.  See Hickson, supra.

The Board further acknowledges the statements offered by the 
veteran regarding the etiology of her claimed trigeminal 
neuralgia.  However, as a layperson, lacking in medical 
training and expertise, such individual is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Moray v. Brown, 5Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for trigeminal neuralgia, is not 
warranted, since there is no competent and probative evidence 
of a current trigeminal neuralgia disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for trigeminal 
neuralgia.  The claim is therefore denied. 


ORDER

Entitlement to service connection for trigeminal neuralgia is 
denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The failure to issue a SOC following of submission of a NOD 
also compels remand of the issues of entitlement to an 
earlier effective date for the grant of service connection 
for geniculate neuralgia and entitlement to a separate 
initial compensable evaluation for geniculate neuralgia.  
Manlincon, supra.

To ensure full compliance with due process requirements, the 
case is REMANDED, in part, for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran and her representative 
should be furnished an SOC addressing the 
issues of entitlement to an earlier 
effective date for the grant of service 
connection for geniculate neuralgia and 
entitlement to a separate initial 
compensable evaluation for geniculate 
neuralgia.  The veteran should be advised 
of the need to timely file a substantive 
appeal if she wishes appellate review.

Following compliance with due process requirements, the case 
should be returned to the Board, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified. 



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



